IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 50,553-03


EX PARTE DON ATKINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-91-453-C IN THE 211TH  DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of retaliation and
sentenced to five years' imprisonment. 
	The trial court entered an order designating issues on March 21, 2007 ordering that affidavits
be filed prior to April 25, 2007.  The district clerk prematurely forwarded the application to this
Court, which received it on March 27, 2007.	 We remand this application to Denton County to allow
the trial judge to enter findings of fact and conclusions of law and complete the records.
	The District Clerk of Denton County is ordered to forward this application to this Court after
the judge of the 211th Judicial District Court completes evidentiary hearings and enters  findings of
fact and conclusions of law.

Filed: May 2, 2007
Do not publish